Citation Nr: 1526305	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-13 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel

INTRODUCTION

The Veteran served on active duty from November 1950 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2015, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the time of the hearing and in May 2015, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss is the result of noise exposure during his military service.

2.  Resolving all doubt in the Veteran's favor, tinnitus had its onset during his military service.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The provisions of 38 C.F.R. § 3.303(b) provide alternate means of establishing service connection.  Under that regulation, if a chronic disease listed in 38 C.F.R. § 3.309(a) is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) (i.e., there is a reliable diagnosis of the chronic disease in service, or during the presumptive period, not subject to legitimate question) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).

The regulation further provides that if evidence of a chronic disease is noted during service (or during the presumptive period), but the condition is not, in fact, shown to be chronic in service, or if the diagnosis of chronicity can be legitimately questioned (i.e., when the fact of chronicity in service in not adequately supported), service connection for chronic disease can nevertheless be established by credible evidence of continuity of symptomatology after discharge.  Id.  In such a situation, the evidence of continuity of symptomatology establishes the link, or nexus, between the current disease and service, and "serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss

In addition to the laws and regulations noted above, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the reasons explained below, the Board finds that the Veteran is entitled to service connection for bilateral hearing loss. 

The evidence of record establishes that the Veteran has a bilateral hearing loss disability as defined by VA regulation.  In this regard, the April 2012 VA audiological examination report notes findings in each ear as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
65
65
70
LEFT
45
40
70
75
80

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 90 in the left ear.

Here, the Veteran's hearing loss meets the criterion that auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater as well as the alternative criterion for speech recognition scores that are less than 94 percent.  38 C.F.R. § 3.385.  Thus, the Board finds that the first element of service connection, a current disability, has been met.  

Next, the Board finds that the Veteran had in-service noise exposure.  In this regard, he served as an airplane mechanic.  See the Veteran's DD-214.  Further, he offered competent, and credible, sworn testimony that he was exposed to noise in service for 8 to 12 hours per day, 5 to 6 days per week.  He described his military occupational specialty duties as running the airplane engines to make sure everything was okay and then standing guard with a fire extinguisher when the flight crew arrived.  He reported that he had to make sure the engine was revved up and turned on.  He also reported that the engine was a piston driven engine with a propeller and was extremely loud.  Moreover, he reported that he was never issued hearing protection in service.  Transcript [T.] page 5.  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  Based on the Veteran's lay testimony that is consistent with service department records, the Board concedes that the Veteran was exposed to noise in service.  As such, the Board finds that the second element of service connection, in-service incurrence or injury, has been met. 

Consequently, the remaining inquiry is whether the Veteran's current hearing loss is related to such in-service noise exposure.  In this regard, the Veteran underwent a VA audiological examination in April 2012; however, the VA examiner indicated that he could not determine the etiology of the Veteran's hearing loss without resort to speculation.  As such, the Board views the VA examination report as a non-opinion and affords the examiner's reports no probative value.  

Additionally, the Board acknowledges that the Veteran worked as a civilian aircraft mechanic for 37 years post-service.  However, he has also offered sworn testimony that he wore hearing protection at all times during that job.  His wife also offered sworn testimony that she observed that he wore two forms of hearing protection every day for his civilian job.  The Board finds their testimony to be competent as such observation come to them through their senses.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board finds their testimony to be credible.

Finally, there is persuasive evidence that the Veteran's current bilateral hearing loss  disability is related to the in-service noise exposure.  In this regard, the Veteran's private ear, nose, and throat specialist submitted two letters in support of the Veteran's claim.  In a letter dated in May 2012, the physician's assistant opined that the Veteran's high-frequency sensorineural hearing loss "is likely related in part" to in-service noise exposure but the audiologist did not provide a basis for the opinion.  Then, in a May 2015 letter, another private physician's assistant from the same medical office again opined that the Veteran's hearing loss was "most likely as not in part due to noise exposure while on active duty in the Air Force where he was not issued hearing protection."  The Board acknowledges the use of the phrase "in part" in the opinion letters, but finds it significant that the private practitioners did not specify any other contributing factor to the Veteran's hearing loss disability.  Thus, the Board resolves any doubt and finds that the May 2015 letter supports the Veteran's contention that his hearing loss was "at least as likely as not" related to his military service because he was not issued hearing protection to protect against the noise exposure.  

It light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that bilateral hearing loss was incurred during his military service.  Consequently, service connection for such disorder is warranted.  38 U.S.C.A. 5107(b);  38 C.F.R. § 3.102; Gilbert, supra.

Tinnitus

With respect to the claim for tinnitus, the Board finds that the first element of service connection, a current diagnosis, has been met.  In this regard, the Veteran reports experiencing ringing in the ears.  See November 2009 claim, April 2012 VA examination report, and Board hearing transcript.  Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the Veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As the Veteran has offered competent and credible descriptions of tinnitus, the Board finds that he has a current diagnosis of such disorder. 

As discussed above, the Board further finds that the Veteran was exposed to noise in service while serving as an airplane mechanic.  Thus, the second element of service connection, in-service incurrence or injury, has been met. 

The remaining question is whether there is a relationship between the Veteran's tinnitus and noise exposure in service.  In this case, there is no clinical opinion of record addressing such matter.  The April 2012 VA examiner opined that the Veteran's tinnitus was at least as likely as not associated with his hearing loss, but the examiner did not offer an opinion with respect to a relationship to service.  As discussed above, the examiner was unable to offer an opinion as to whether any hearing loss was related to service as he reported that such an opinion would require mere speculation.  Further, the private practitioner's letters dated in May 2012 and May 2015 specified positive opinions for "hearing loss" but did not discuss tinnitus. 

As an initial matter, the Board acknowledges that, as the April 2012 VA examiner found that tinnitus was at least as likely as not associated with the Veteran's hearing loss and the Board herein has granted service connection for the latter disability, service connection for tinnitus would be warranted on a secondary basis.  See 38 C.F.R. § 3.310.  However, for the reasons discussed below, the Board finds that tinnitus had its onset during military service and, as such, service connection is warranted on a direct basis.

In this regard, service connection may be granted based on continuity of symptomatology of a chronic disease under 38 C.F.R. § 3.309(a), despite the absence of a medical nexus opinion linking the present disability to the in-service noise exposure.  In this regard, tinnitus is recognized as a chronic disease under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet.App. 258 (2015).  Thus, service connection may be granted on the basis of continuity of symptomatology even if there is no medical evidence of a nexus between the in-service noise exposure and the Veteran's current tinnitus.  In this case, the Board acknowledges that tinnitus was not explicitly diagnosed during service.  Further, although the Veteran reported that he sought treatment for his hearing difficulty when he left service, he has offered sworn testimony that the doctor who treated him is dead and that the records are unavailable.  Thus, there is no medical diagnosis of record that is dated within the applicable presumptive period.  See 38 C.F.R. § 3.307(a)(3).

Nevertheless, the record contains credible evidence of continuity of tinnitus symptomatology beginning during service and continuing since discharge.  Specifically, during his hearing before the Board, the Veteran reported that he had experienced tinnitus since service.  The Board acknowledges that the Veteran has offered differing onset dates for his tinnitus.  The April 2012 VA examiner noted that the Veteran reported noticing tinnitus beginning in 1965.  During the hearing before the Board, the Veteran initially reported that he noticed tinnitus about one year following service separation, but later during the hearing clarified that he noticed tinnitus during service and thought it would stop when he stopped performing his service duties.  Then, he noticed that it did not go away.  T. pages 13-14.  The Veteran's wife's sworn testimony also supports a finding that the Veteran complained of tinnitus symptoms from the time she met him, which was approximately in 1960.  T.  page 15.  The Board finds the Veteran's clarification to be credible.  Further, the Board has no reason to doubt the veracity of the Veteran's wife's observations of the Veteran's complaints.

It light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that tinnitus had its onset during his military service.  Consequently, service connection for such disorder is warranted.  38 U.S.C.A. 5107(b);  38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


